t c memo united_states tax_court summa holdings inc et al petitioners v commissioner of internal revenue respondent docket nos filed date neal j block robert s walton john t bender and rebecca lock for petitioners john q walsh jr sarah s sandusky and peter n scharff for respondent cases of the following petitioners are consolidated herewith james benenson iii and clement chambers benenson trust james benenson jr fiduciary docket no clement c benenson docket no james benenson jr and sharen benenson docket no and james benenson iii docket no memorandum opinion kerrigan judge these consolidated cases are before the court on respondent’s motion for partial summary_judgment and petitioners’ cross-motion for summary_judgment in respondent’s motion for partial summary_judgment respondent contends that payments made by petitioner summa holdings inc summa and its consolidated subsidiaries to jc export inc jc export during were not domestic_international_sales_corporation disc commission payments but dividends to summa’s shareholders followed by contributions to roth individual_retirement_accounts roth iras in their cross-motion for summary_judgment petitioners contend that respondent may not recharacterize the disc commission payments in this manner and that as a result summa is not liable for the income_tax deficiencies and penalties under sec_6662a or sec_6662 that respondent determined for the tax_year ending date petitioner summa also contends that if its position regarding the character of the payments is upheld the other petitioners in these cases are also entitled to summary_judgment unless otherwise indicated all section references are to the internal_revenue_code code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar background some of the facts are stipulated and are so found petitioner summa was a c_corporation incorporated in delaware with its principal_place_of_business in ohio when its petition was filed petitioners james benenson jr james jr and sharen benenson sharen husband and wife resided in new york when their petition was filed petitioners clement c benenson clement and james benenson iii james iii resided in massachusetts when their petitions were filed james jr and sharen were the trustees of petitioner james benenson iii and clement chambers benenson trust benenson trust when its petition was filed the benenson family and the benenson trust james jr and sharen are the parents of clement and james iii the benenson trust was established in james jr and sharen were named the trustees of the benenson trust and clement and james iii were named the beneficiaries of the benenson trust from to no portion of the benenson trust’s principal or income was paid to james jr or sharen the roth iras in james iii established a roth_ira james iii ira and transferred dollar_figure to it james iii made no additional contributions through in clement established a roth_ira clement ira and transferred dollar_figure to it clement made no additional contributions through jc export and jc holding on date the james iii ira and the clement ira collectively benenson roth iras each purchased big_number shares of stock in jc export a delaware corporation in exchange for dollar_figure jc export filed a form 4876-a election to be treated as an interest_charge_disc disc election the disc election became effective for the tax_year beginning date from its inception through jc export’s board_of directors consisted of james jr james iii clement and john v curci we may disregard a stipulation of fact when the stipulation is clearly contrary to facts disclosed by the record 93_tc_181 the parties stipulated that james iii is the beneficiary of the james iii ira however the attached exhibits indicate that clement is the primary beneficiary of the james iii ira we will follow the exhibits see supra note the parties stipulated that clement is the beneficiary of the clement ira however the attached exhibits indicate that james iii is the primary beneficiary of the clement ira we will follow the exhibits on date the benenson roth iras each transferred big_number shares of jc export stock to jc export holding inc jc holding a delaware corporation for big_number shares of jc holding stock jc holding a c_corporation was incorporated on date from date through date jc export was wholly owned by jc holding which was owned by the james iii ira and by the clement ira from its inception through jc holding’s board_of directors consisted of james jr james iii clement and mr curci jc holding was organized in part so that the benenson roth iras would not have unrelated_business_income and the associated tax reporting obligations and in part so that the custodians of the benenson roth iras would no longer be involved as shareholders of jc export and thus would avoid being required to take shareholder actions regarding jc export summa james jr founded summa in summa is a fiscal_year taxpayer with a tax_year that ends april summa is the parent_corporation of a consolidated_group of manufacturing companies that make a wide variety of industrial products summa’s subsidiaries include vesper corp all star bleachers inc all star at the time summa was known as arrowhead holdings corp manufacturing inc arrowhead products corp bijur lubricating corp cleveland gear co inc columbia gear corp farval lubrication systems inc hellan strainer co lubesite systems inc milwaukee machine works inc and penco products inc collectively summa subsidiaries from january to date summa had big_number outstanding shares of common_stock james jr owned big_number common shares the benenson trust owned big_number common shares industrial manufacturing co llc owned big_number common shares and clement owned common shares on date james jr redeemed big_number common shares from to james jr had the power to direct summa’s operations including the transfer of its funds in summa had outstanding shares of preferred_stock james jr owned preferred shares clement owned preferred shares and james iii owned preferred shares the transactions in the summa subsidiaries and jc export entered into a series of agreements pursuant to these agreements the summa subsidiaries paid jc export dollar_figure dollar_figure dollar_figure and dollar_figure on january april july and date respectively summa also paid dollar_figure of expenses on behalf of jc export and jc holding during the summa subsidiaries paid jc export dollar_figure on date in jc export paid dollar_figure in the form of dividends to jc holding as follows dollar_figure dollar_figure dollar_figure and dollar_figure on january april july and date respectively each time jc export received a payment from the summa subsidiaries it immediately transferred the entire amount of the payment to jc holding as a dividend each time jc holding received a payment from jc export it estimated the tax due as a result of the payment withheld the estimated_tax and immediately transferred as a dividend one-half of the remainder of the payment to each of the benenson roth iras both benenson roth iras received dollar_figure dollar_figure dollar_figure and dollar_figure from jc holding on january april july and date respectively both benenson roth iras received dollar_figure from jc holding on date jc export reported the dollar_figure payment that it received from the summa subsidiaries on date as payment of an account receivable that accrued in tax_year jc export reported the dollar_figure payment that it received from the summa subsidiaries on date as payment of an account receivable that accrued in tax_year the james iii ira reported on form_5498 ira contribution information a yearend fair_market_value of dollar_figure for the clement ira reported on form_5498 a yearend fair_market_value of dollar_figure for for tax years jc export received only the initial dollar_figure stock purchase_price from the benenson roth iras and commissions from the summa consolidated_group petitioners’ sole reason for entering into the transactions at issue was to transfer money into the benenson roth iras so that income could accumulate on the assets of the benenson roth iras and then be distributed tax free petitioners had no nontax business_purpose or economic purpose for establishing the benenson roth iras jc export and jc holding from the organization of jc export through tax_year jc export received commissions from the summa consolidated_group that if treated as contributions to the benenson roth iras for that year exceeded the annual contribution limits tax returns james jr and sharen filed timely a joint form_1040 u s individual_income_tax_return for tax_year they did not report any dividend distributions on their form_1040 clement filed timely a form_1040 for tax_year he reported dollar_figure of gross_income on his form_1040 he did not attach a form_5329 additional taxes on qualified_plans including iras and other tax- favored accounts james iii filed timely a form_1040 for tax_year he reported dollar_figure of gross_income on his form_1040 he did not attach a form_5329 the benenson trust filed timely a form_1041 u s income_tax return for estates and trusts for tax_year the benenson trust did not report any dividend distributions on its form_1041 jc export filed timely a form 1120-ic-disc interest charge domestic_international_sales_corporation return for tax_year it reported dollar_figure of gross qualified_export_receipts and dollar_figure of gross_income which consisted entirely of commission sales jc export also reported dollar_figure as a dividend distribution jc export reported that it had dollar_figure of accounts_receivable at the beginning of tax_year and dollar_figure of accounts_receivable at the end of tax_year jc export reported dollar_figure as taxable_income on its schedule k shareholder’s statement of ic-disc distributions jc export reported dollar_figure as a taxable_distribution jc holding filed timely a form_1120 u s_corporation income_tax return for tax_year jc holding reported dollar_figure of gross_income which consisted entirely of dividend income it paid income_tax on the dividend income at the applicable corporate rate jc holding reported dollar_figure of distributions jc holding reported that it had dollar_figure of accounts_receivable at the beginning of tax_year and dollar_figure of accounts_receivable at the end of tax_year summa filed timely forms for its taxable years ending date tax_return and date tax_return on its tax_return summa reported dollar_figure of gross_sales dollar_figure of which was derived from the sale of qualified export_property under sec_993 it claimed a deduction of dollar_figure for disc commissions on its tax_return summa reported dollar_figure of gross_sales dollar_figure of which was derived from the sale of qualified export_property under sec_993 it claimed a deduction of dollar_figure for disc commissions protective refund claims on date respondent issued jc holding a letter apprising it of its right to file a protective refund claim for income_tax reported on its form_1120 in date jc holding filed a protective refund claim that changed its total income from dollar_figure to zero also in date jc export filed a protective amended form_1040 changing its gross_income commission sales and dividend distributions from dollar_figure to zero notices of deficiency on date respondent issued each petitioner a notice_of_deficiency in the notices of deficiency respondent determined that the payments that the summa subsidiaries made to jc export were in substance dividends to summa’s shareholders followed by contributions by the shareholders into the benenson roth iras respondent disallowed the disc commission deductions that summa claimed for the payments it made on january and date and dollar_figure of the deduction for dollar_figure of expenses that it paid on behalf of jc export and jc holding during determined that james jr received dollar_figure in dividends from summa as the sole shareholder of summa or in the alternative that he received dollar_figure and the benenson trust received dollar_figure in dividends from summa on the basis of their respective ownership interests in summa and determined that summa’s shareholders contributed dollar_figure to each of the benenson roth iras since the contributions to the benenson roth iras exceed the annual contribution limits for roth iras respondent determined that james iii and clement each had an excise_tax deficiency under sec_4973 of dollar_figure for respondent also determined that summa is liable for a penalty under either sec_6662a or sec_6662 of dollar_figure for its taxable_year ending on date discussion i summary_judgment full or partial summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that there is no genuine dispute as to any material fact and that he or she is entitled to judgment as a matter of law 116_tc_73 petitioners moved for summary_judgment and respondent moved for partial summary_judgment and the parties agree that there is no genuine dispute as to any material fact after reviewing the pleadings and the comprehensive stipulation of facts and the attached exhibits we conclude that a decision may be rendered as a matter of law ii statutory framework a discs7 a disc provides a mechanism for deferral of a portion of the federal_income_tax on income from exports the disc itself is not taxed but instead the disc’s shareholders are currently taxed on a portion of the disc’s earnings in the form of a deemed_distribution sec_991 sec_995 this allows for deferral of taxation on the remainder of the disc’s earnings until those earnings are actually distributed the shareholders dispose_of their disc stock in a taxable transaction or the corporation ceases to qualify as a disc sec_995 c a a disc sometimes does not generate the income it reports on its returns and might otherwise not be recognized as a corporate entity for tax purposes if it were in the 1980s several european nations complained that the disc regime constituted an illegal export subsidy in violation of the general agreement on tariffs and trade s prt vol i pincite comm print in response the united_states largely abandoned the disc regime as part of the deficit_reduction_act_of_1984 defra pub_l_no sec_801 stat pincite see 110_tc_375 defra did not repeal the code secs that created the disc regime but rather created a new entity the foreign_sales_corporation fsc to serve as a practical replacement for the disc the fsc regime was met with similar criticism and the code provisions that created the fsc were repealed by the fsc repeal and extraterritorial_income_exclusion act of pub_l_no sec_2 stat pincite the only remaining type of disc still in use is the interest-charge disc ic-disc which is governed by code secs see generally ryan l losi ic-discs the last remaining export incentive just got some staying power prac tax strategie sec_118 not a disc 90_tc_1207 aff’d 887_f2d_660 6th cir jet research inc v commissioner tcmemo_1990_463 see also sec_1_992-1 income_tax regs the disc may be no more than a shell corporation which performs no functions other than to receive commissions on foreign sales made by its parent 773_f2d_300 fed cir 91_tc_434 see also jet research inc v commissioner tcmemo_1990_463 b excess_contributions to the roth iras and related determination sec_1 roth iras congress authorized the roth_ira a type of retirement account with the enactment of sec_408a as part of the taxpayer_relief_act_of_1997 pub_l_no sec_302 sec_111 stat pincite the distinguishing feature of a roth_ira is the back-end timing of the tax_benefit contributions to a roth_ira are not tax deductible but all earnings accumulate tax free and all qualified distributions are tax free sec_408a c d 133_tc_202 aff’d 679_f3d_1109 9th cir by comparison contributions to a traditional_ira are deductible and earnings accrue tax free except with respect to sec_511 unrelated_business_income but distributions from a traditional_ira are includable in the recipient’s gross_income see sec_219 sec_408 d e the code establishes a maximum aggregate amount that an individual can contribute to all of his or her roth iras for a taxable_year and that amount is phased out between levels of modified_adjusted_gross_income see sec_408a and sec_4973 imposes for each taxable_year an excise_tax of for excess_contributions computed on the lesser_of the amount of the excess_contribution and the value of the account as of the end of the taxable_year the tax applies each year until the excess_contributions are eliminated from the taxpayer’s roth_ira see sec_4973 an excess_contribution is defined in part as a contribution to a roth_ira that exceeds the amount allowable as a contribution sec_4973 dividends_paid on stock held by a roth_ira are considered earnings_of the roth_ira itself rather than contributions by the owner of the roth_ira and do not count towards the contribution limits of sec_408a see taproot admin servs inc v commissioner t c pincite notice_2004_8 2004_1_cb_333 the internal_revenue_service irs issued notice_2004_8 2004_1_cb_333 to address a type of transaction taxpayers are using to avoid roth_ira contribution limits notice_2004_8 c b pincite states that where a taxpayer’s preexisting business enters into transactions with a corporation owned by the taxpayer’s roth_ira in certain cases t he acquisition of shares the transactions or both are not fairly valued and thus have the effect of shifting value into the roth_ira the notice identified three ways in which the irs would attempt to challenge these transactions apply sec_482 to allocate income from the corporation to the taxpayer the preexisting business or other entities under the control of the taxpayer assert that under sec_408 the transaction gives rise to one or more prohibited_transactions between a roth_ira and a disqualified_person described in sec_4975 and assert that the substance of the transaction is that the amount of the value shifted from the preexisting business to the corporation is a payment to the taxpayer followed by a contribution by the taxpayer to the roth_ira and a contribution by the roth_ira to the corporation substance over form generally the substance and not the form of a transaction determines its tax consequences 293_us_465 58_tc_854 aff’d 513_f2d_824 9th cir where a series of transactions taken as a whole shows either that the transactions themselves are shams or that the transactions have no purpose substance or utility apart from their anticipated tax consequences the transactions are not recognized for federal tax purposes 364_f2d_734 2d cir aff’g 44_tc_284 see also 324_us_331 the commissioner may challenge the purported tax benefits of a transaction where the underlying substance is demonstrably inconsistent with its form see 302_us_609 the supreme court has looked to the objective economic realities of a transaction rather than to the particular form the parties employed 435_us_561 the substance_over_form_doctrine applies when the transaction on its face lies outside the plain intent of the statute and respecting the transaction would be to exalt artifice above reality and to deprive the statutory provision in question of all serious purpose gregory v helvering u s pincite the parties’ arguments respondent contends that petitioners through the transactions at issue shifted value to the benenson roth iras far in excess of the annual contribution limits respondent argues that simply labeling the payments disc commissions does not immunize the payments from the application of substance over form principles respondent further contends that petitioners had no nontax business purpose for establishing the benenson roth iras jc export and jc holding and petitioners did not received any nontax economic benefits from the transaction at issue petitioners contend that there is no reason to disallow deductions for the commissions paid to the disc or reclassify the commissions as dividends petitioners rely on hellweg v commissioner tcmemo_2011_58 and argue that the three possible grounds for adjustment pursuant to notice_2004_8 supra cannot be applied against them petitioners further contend that under addison int’l inc and jet research inc reclassification of the transaction using substance over form principles is improper because it would result in disregarding disc transactions the instant cases are distinguishable from hellweg like the commissioner in hellweg respondent does not object to the transaction on the basis of sec_482 or sec_408 see hellweg v commissioner slip op pincite respondent contends that the substance of the transaction fails to comport with its form in hellweg the commissioner argued a variation of the third approach of notice_2004_8 supra contending that the transaction lacked substance for excise_tax purposes only hellweg v commissioner slip op pincite the commissioner did not argue that the transaction was invalid for income_tax purposes id see also mazzei v commissioner tcmemo_2014_55 slip op pincite in hellweg we held that a transaction that is valid for income_tax purposes must also be valid for excise_tax purposes hellweg v commissioner slip op pincite in hellweg the disc was indirectly owed by roth iras which were owned by individuals who held ownership interests in the operating company that paid commissions to the disc id pincite in hellweg the income_tax treatment of the transaction was not at issue id pincite but we stated that in the absence of fraud or an illegal purpose behind the transaction the commissioner could not challenge the substance of the transaction for income_tax purposes because to do so would require the disc to be disregarded id pincite respondent is not arguing here that the disc should be disregarded but rather is arguing that a transaction involving a disc should be recharacterized to prevent an abusive transaction respondent does not disregard jc export or frustrate the congressional intent behind the disc provisions the transaction at issue involves shifting value to roth iras and one of the business entities involved is a disc the choice of the business_entity does not affect the substance of the transaction under respondent’s recharacterization the purported commission payments in substance did not occur respondent is arguing that there were no disc commission payments made the existence of jc export is a distinct issue from the issues of whether jc export engaged in transactions with the summa consolidated_group and if so what the substance of these transactions was the parties stipulated that petitioners’ sole reason for entering into the transaction at issue was to transfer money into the benenson roth iras so that income on assets could accumulate and be distributed tax free petitioners had no nontax business_purpose for the transactions nor did they receive any economic benefit from the transactions in repetto v commissioner tcmemo_2012_168 pursuant to notice_2004_8 supra we recharacterized service payments made to purported service corporations that were owned by roth iras we found that the agreements were designed to permit and did permit the taxpayer to make excessive contributions to the roth iras through the disguised service payments repetto v commissioner slip op pincite in the instant cases there was a series of transactions shifting value into the benenson roth iras these transactions involved a disc owned by a holding corporation rather than a service corporation as in repetto these transactions like the transaction in repetto were used for the purpose of shifting millions of dollars into roth iras in violation of the statutory contribution limits in this situation recharacterization under substance over form principles is appropriate in addison int’l inc v commissioner t c pincite9 a former_disc became disqualified because of a failure to comply with certain disc technical rules there was no roth_ira involved in the transaction in addison int’l inc we did not address the issue of whether the substance_over_form_doctrine is an appropriate remedy when a disc is used to avoid roth_ira contribution limits id pincite3 we specifically addressed the treatment of a former_disc and relied on legislative_history to reach the conclusion that the current income of a disc is taxable to the disc itself and dividends when paid to the shareholders qualify for the dividends received deduction id the instant cases do not involve disqualified discs but involve a disc that is part of a larger tax_avoidance transaction that is not related to a disc transaction or disc benefits in jet research inc v commissioner tcmemo_1990_463 we concluded that reallocation of income of a disqualified disc to its parent_corporation was improper because the disc carried on substantive business activities in that case the commissioner did not apply substance over form principles to recast a transaction that was circumventing a code provision rather the commissioner was looking to see whether the transactions between the operating company and the disc were done at arm’s length id in jet research the commissioner was trying to determine which party earned the income at issue therefore jet research inc is distinguishable from the instant cases the payments that the summa consolidated_group made to jc export during were not disc commissions but deemed dividends to summa’s shareholders followed by contributions to the benenson roth iras iii sec_995 petitioners contend that the payment of disc_dividends to a roth_ira cannot be treated as an excess_contribution because congress specifically addressed the ownership of a disc by an ira when it enacted sec_995 sec_995 provides that when a tax-exempt_entity that is a shareholder of a disc is deemed to receive a distribution from a disc actually receives a distribution from a disc of previously untaxed income or realizes gain from disposition of disc shares which is treated as a dividend then that income is treated as derived from the conduct of an unrelated_trade_or_business sec_995 was enacted to ensure that taxable entities could not shield active business income from tax by assigning disc stock to controlled tax-exempt entities h_r rept no pincite6 u s c c a n congress amended sec_995 to clarify that the section is not limited to tax-exempt entities described in sec_511 and b but rather includes other tax-exempt entities such as iras which are subject_to taxation on their unrelated_business_income petitioners argue that since congress could have prohibited_transactions involving discs owned by iras but chose not to do so congress was comfortable with iras’ holding disc stock we rejected this argument in hellweg as we stated in hellweg this argument is logically erroneous see hellweg v commissioner slip op pincite congress’ choice to prevent one particular abusive transaction involving discs and iras does not indicate that congress approves of all other abusive transactions involving discs and iras see id pincite sec_995 was enacted in almost years before the enactment of the roth_ira provisions which were enacted as part of the taxpayer_relief_act_of_1997 sec_302 they became effective for tax years beginning after date id sec_302 sec_111 stat pincite congress could not have been aware of the type of abusive transaction involving roth iras at issue here at the time of enactment of sec_995 iv conclusion for these reasons we hold that the payments to jc export were not disc commissions but rather dividends to summa’s shareholders followed by contributions to the benenson roth iras accordingly we will grant respondent’s motion for partial summary_judgment and deny petitioners’ motion for summary_judgment any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order will be issued
